DISSENTING OPINION OF
GALBRAITH, J.
Everybody is presumed to know the law, including the members of the legislature of the Territory of Hawaii. The latter are presumed to legislate in the light of this knowledge. “Laws are presumed to be passed with deliberation, and with a knowledge of all existing laws on the same subject.” (Southerland on Statutory Construction, §137.) The statute- under consideration exempts from taxation “any bequest or inheritance otherwise taxed as such.” The statement of facts admits that the' bequest to the plaintiff was “otherwise taxed as such,” under the War Revenue Statute, approved June 13, 1898, and in force *42and effect in this territory at the time Act 20, Session Laws of 1901, was enacted.
It is stated that the “legislature did not intend to except inheritances taxed under” this federal statute. What the evidence is or where it appears that shows such an intent on the part of the legislature I have been unable to find. It certainly does not. appear from the language used by the legislature. The well settled rule of statutory interpretation is stated thus: “The primary and general rule of statutory construction is that the intent of the lawmaker is to be found in the language that he-has used. He is presumed to know the meaning of words and the rules of grammar. The courts have no functions of legislation, and simply seek to ascertain the will of the legislator.”' (U. S. v. Goldenberg, 158 U. S. 102-3.)
. The contention that the exemption would not apply to a tax collected under the law of a state or foreign government can have no application to the issue for the reason that the legislation of a state or foreign government as a general rule can have' no extra territorial jurisdiction. The legislators of the Territory of Hawaii can only be expected to have in mind and to' take regard of laws in force in this territory. That is the extent of their legislative jurisdiction.. The Congress of the United States that' enacted the law under which plaintiff’s inheritance was “otherwise taxed”' is the legislative branch of the government in which the sovereignty of the Territory of Hawaii is vested and it has paramount-legislative jurisdiction over this Territory, so much so that it might even repeal or abrogate any law passed by the territorial legislature. The law of Congress taxing inheritances was in force in the Territory of Hawaii at the time Act 20 was passed. The fact that the tax collected thereunder goes into the federal treasury does not affect the issue. The legislature may have had in mind the fact that the Territory of Hawaii occupied a different relation to the Federal Government than any of the States of the Union in this that in the states the salaries of all the officials except the officers of the United States are paid from the state treasury while here the salary of the Governor and *43his secretary, the Secretary of the Territory, the Judges of the Supreme and Circuit Courts are all paid from the federal treasury. The legislature must have known this fact. We cannot say that the legislature did not know of this federal law taxing inheritances and for that reason did .not in terms exclude from the exemption inheritances taxed under it. It must be held to have intended what the plain words of the statute indicate. The language used is simple, plain and unambiguous. There is no occasion for interpretation or searching for a hidden and unexpressed meaning under the plain terms used. The plaintiff is within the plain letter of the exemption and I cannot find any satisfactory evidence warranting the conclnsion that the legislature intended that he should be deprived of its benefit.